      Case 2:12-cv-00859-LMA-MBN Document 1463 Filed 07/21/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

LASHAWN JONES, ET AL.                                              CIVIL ACTION

VERSUS                                                                   No. 12-859

MARLIN GUSMAN, ET AL.                                                   SECTION I

                                       ORDER

         This Court, having reviewed the U.S. Magistrate Judge’s Report and

Recommendation, 1 the record, the applicable law, the objection filed by the City of

New Orleans (the “City”), and the numerous other filings in support of and in

opposition to the City’s motion 2 for a stay, hereby approves the Report and

Recommendation, adopts it as its opinion in this matter, and overrules the objection.

Accordingly,

         IT IS ORDERED that the City’s motion for a stay is DENIED.


         New Orleans, Louisiana, July 21, 2021.



                                                 LANCE M. AFRICK
                                           UNITED STATES DISTRICT JUDGE




1   R. Doc. No. 1450.
2   R. Doc. No. 1410.
